     Case 2:17-cv-02344-RFB-DJA Document 237 Filed 08/10/20 Page 1 of 2




 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                    ***
 6    MICHAEL RODRIGUEZ,                                     Case No. 2:17-cv-02344-RFB-DJA
 7                            Plaintiff,
                                                             ORDER
 8          v.
 9    NAPHCARE, et al.,
10                            Defendants.
11

12          Presently before the Court is Plaintiff Michael Rodriguez’s Motion to Reconsider Order

13   ECF No. 212 (ECF No. 235) filed on July 29, 2020. Plaintiff is a pretrial detainee at the Clark

14   County Detention Center. The Second Amended Complaint (ECF No. 84) is the operative

15   complaint in this matter. The Court denied Plaintiff’s request for the Court to issue a Rule 45

16   subpoena to compel Adam Kutner to produce medical records of Plaintiff and direct the United

17   States Marshal to complete service of the Rule 45 summons. (ECF No. 212). He now requests

18   reconsideration of the Court’s Order ECF No. 212 in order to again seek the medical records as

19   he claims the response from Kutner’s office was deficient.

20          A district court “possesses the inherent procedural power to reconsider, rescind, or modify

21   an interlocutory order for cause seen by it to be sufficient[,]” so long as it has jurisdiction. City of

22   Los Angeles, Harbor Div. v. Santa Monica Baykeeper, 254 F.3d 882, 885 (9th Cir. 2001)

23   (quotation and emphasis omitted); see also Smith v. Clark Cty. Sch. Dist., 727 F.3d 950, 955 (9th

24   Cir. 2013). This district’s local rule LR 59-1 advises that “[a] party seeking reconsideration . . .

25   must state with particularity the points of law or fact that the court has overlooked or

26   misunderstood.” LR 59-1(a). “Motions for reconsideration are disfavored. A movant must not

27   repeat arguments already presented” except in narrow circumstances. Id. at (b).

28
     Case 2:17-cv-02344-RFB-DJA Document 237 Filed 08/10/20 Page 2 of 2




 1          Plaintiff does not set forth a valid reason why the Court should reconsider Order ECF No.

 2   212, he merely restates the arguments that he made multiple times before and rejected by the

 3   Court. The Court finds no reason to reconsider its decision to deny the Rule 45 subpoena. It

 4   considered that Magistrate Judge Hoffman already issued an order granting Plaintiff’s request for

 5   discovery regarding his medical records on January 10, 2019. (ECF No. 94). Then, a subpoena

 6   was subsequently issued to Kutner & Associates on January 22, 2019 in compliance with that

 7   Order. (ECF No. 98). Further, the subpoena was returned executed on January 30, 2019. (ECF

 8   No. 103). Plaintiff claims he seeks to include additional doctors to obtain additional medical

 9   records and seeks to avoid filing a motion to compel. However, this ignores the Court’s directive

10   that he meet and confer with Kutner’s office to explain the discovery he seeks. The Court will

11   not permit Plaintiff to circumvent this meet and confer requirement designed to resolve discovery

12   disputes prior to seeking court intervention.

13          IT IS HEREBY ORDERED that Plaintiff Michael Rodriguez’s Motion to Reconsider

14   Order ECF No. 212 (ECF No. 235) is denied.

15          DATED: August 10, 2020

16

17                                                        DANIEL J. ALBREGTS
                                                          UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
